t c memo united_states tax_court ernest l and kathleen newsome petitioners v commissioner of internal revenue respondent docket no filed date james l robertson for petitioners alvin a ohm for respondent memorandum opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioners' 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure and federal income taxes in the amounts of dollar_figure and dollar_figure respectively the issue for decision is whether petitioners underreported gross_receipts from a newspaper delivery service business conducted by ernest l newsome during and background some of the facts have been stipulated and they are so found at the time of the filing of the petition petitioners resided in fort worth texas references to petitioner are to ernest l newsome starting as a child and for a number of years prior to the years in issue petitioner had been employed in various ways as a newspaper carrier or delivery person he began delivering newspapers for the fort worth star telegram the star telegram sometime in the early 1980's during the years in issue he delivered newspapers for the star telegram on an independent_contractor basis using the cash_receipts_and_disbursements_method of accounting petitioner reported the income earned and the expenses_incurred in the operation of his newspaper delivery service business on schedules c for the years and during the years in issue the star telegram published morning and evening editions from monday through friday and a single edition on saturdays and sundays consequently petitioner delivered newspapers to his customers twice a day during the week and once per day on saturdays and sundays in and the star telegram offered basic subscription plans each having a distinct subscription rate the subscription rate for daily the morning or evening edition monday through friday and weekend saturday and sunday service was dollar_figure per month the subscription rate for daily service was dollar_figure per month weekend service which included fridays cost the subscriber dollar_figure per month and a combination service which included the morning and the evening weekday editions and the weekend editions cost dollar_figure per month in addition to these subscription plans from time to time the star telegram offered various discounts and promotions to different categories of subscribers although the subscription rates were set by the star telegram the revenue generated through collections from the subscribers on petitioner's delivery route belonged to him not the star telegram in effect petitioner purchased the newspapers from the star telegram and in turn sold them to his customers as best we can determine from the record a subscriber to the star telegram was required to pay on a monthly basis regardless of the subscription plan a small percentage of petitioner's customers mailed their payments directly to the star telegram and petitioner received credit for these payments against his liability to the star telegram for the cost of the newspapers to collect from those customers who did not mail their payments directly to the star telegram petitioner had to go from door to door which was a time consuming process customers who paid the petitioner in this manner did so by checks made payable to the star telegram or in cash petitioner turned the checks over to the star telegram and if his monthly liability to star telegram was satisfied he received a star telegram check for the amount turned over if he had an outstanding liability the checks he turned over were credited against the liability petitioner kept the cash that he collected from his customers in a bag in his house petitioner used this cash to pay the balance of his liability to the star telegram after payments made by check were taken into account and for daily operating_expenses although we cannot estimate the amounts with any degree of precision it appears that petitioner made substantial cash payments to the star telegram each month for the newspapers that he purchased for his delivery route because such a small percentage of petitioner's customers mailed their payments directly to the star telegram and due to the nature of areas that petitioner served petitioner considered his delivery route relatively undesirable his route included apartment complexes and trailer parks that had transient populations and some of the area's less desirable residential neighborhoods when petitioner picked up the newspapers from the star telegram for delivery a draw sheet was attached to the bundles of newspapers indicating the number of newspapers to be delivered a draw is the number of newspapers petitioner received from the star telegram for delivery to subscribers on his delivery route normally petitioner was given extra newspapers petitioner used the extra newspapers to replace ones that were damaged in addition to the draw sheets provided to petitioner on a daily basis each month the star telegram provided petitioner with a circulation statement that indicated the number of newspapers petitioner was being charged for the cost to petitioner of each newspaper and after various adjustments the amount that petitioner owed to the star telegram for the newspapers he received during the month normally petitioner attempted to satisfy his liability to the star telegram by the 15th day of the following month although the circulation statement reflected the number of newspapers charged to petitioner it did not indicate the number of subscribers or reflect any information regarding subscription plans petitioner had approximately customers in and 2adjustments were made for refunds payments from subscribers that were mailed directly to the star telegram surety charges to insure that petitioner would pay the bill charge backs for returned checks regardless of whether they were mailed to the star telegram or turned over to the star telegram by petitioner and the application of credits related to special promotions or discounts in most of petitioner's customers subscribed to either the daily and weekend subscription plan or the weekend only subscription plan about of petitioner's customers subscribed to the combination plan and about customers subscribed to the weekday only plan the star telegram provided petitioner with a ledger book that contained receipts one per month for each of the subscribers on petitioner's route on a weekly basis the star telegram also provided petitioner with a sticker for each subscriber that included the subscriber's name address and telephone number the type of newspaper delivery service and information regarding discounts once the subscriber paid him petitioner gave the subscriber a receipt from the ledger petitioner used this ledger book to record the payments made by his customers and to keep track of a customer's outstanding liability to him from time to time petitioner's customers would move away from his delivery route cancel their subscription for various reasons temporarily suspend service for vacations etc or fail to pay for the newspapers delivered to them in these and similar circumstances petitioner would turn in a stop to the star telegram the star telegram did not process these stops efficiently and there was a time lag between the date that petitioner would turn in a stop and the date that the stop would be taken into account in petitioner's daily draw when petitioner turned in a stop he turned in the ledger receipts for that subscriber during the years in issue petitioners maintained a joint personal checking account petitioner did not maintain a separate_account for his newspaper delivery service during the years and petitioners deposited dollar_figure and dollar_figure respectively into the joint account the sources of the deposits were not specifically identified but most likely included the net wages earned by kathleen newsome during those years unemployment_compensation paid to one or both of the petitioners and on occasion earnings attributable to one of their children checks that petitioner received from the star telegram were also deposited into this joint account considering the amounts of the specific deposits it appears that few consisted of cash petitioner did not make any payments to the star telegram with checks drawn on this joint account in addition to items not in dispute the schedules c relating to petitioner's newspaper delivery service business included with petitioners' and federal_income_tax returns reflect the following gross_receipts or sales cost_of_goods_sold dollar_figure big_number dollar_figure big_number included in the computation of cost_of_goods_sold for each year were amounts for materials supplies and labor no portion of the cost_of_goods_sold reported for either year included the cost of the newspapers that petitioner purchased from the star telegram petitioner estimated the amount of gross_receipts reported on the schedules c based upon the checks that he received from the star telegram revenue_agent heidi wilder agent wilder conducted the examination of petitioners' and federal_income_tax returns agent wilder used the actual charges reflected on the monthly circulation statements to determine petitioner's cost_of_goods_sold for and petitioners agree that agent wilder accurately calculated the cost_of_goods_sold for each year agent wilder used other information contained on the statements to calculate petitioner's gross_receipts for the years and first she calculated an average evening draw number for each month by adding the evening draw numbers for monday through friday from the circulation statement for that month and dividing that figure by the number of weekday delivery days in the month she did the same for the morning draws next agent wilder calculated an average saturday draw number for each month by adding the saturday draw numbers and dividing that figure by the number of saturdays in the month agent wilder then added the average evening draw figure to the average morning draw figure to obtain an average daily draw number this figure was then subtracted from the average saturday draw number to obtain the weekend differential next agent wilder multiplied the average daily draw number by dollar_figure the daily and weekend rate and then multiplied the average saturday draw figure or weekend differential by dollar_figure the weekend rate these two figures were added together to obtain the total gross_receipts for that month agent wilder completed similar computations for each month for the years in issue in order to estimate gross_receipts for each year gross_receipts for each year were then reduced by percent for uncollectibles the term uncollectibles refers to amounts that could not be collected from subscribers for their newspaper delivery service the star telegram advised agent wilder that the uncollectible rate ranged from a low of percent to a high of percent depending on the nature of the delivery route agent wilder's method of computing gross_receipts did not take into account awards or discounts offered by the star telegram nor did it take into account the extra newspapers that petitioner had after completing his deliveries furthermore because agent wilder did not have access to the ledger sheets she could not determine the actual numbers of subscribers to the various subscription plans consequently her computations only take into account the two subscription plans to which petitioner's customers most commonly subscribed prior to the examination of petitioners' and returns respondent's agents examined the returns of to newspaper carriers as part of a compliance research project in addition respondent's agents questioned the star telegram about how the figures on the monthly circulation statements were calculated as a result of these other examinations and the information received from the star telegram respondent developed a ratio between the cost of the newspapers charged to a newspaper carrier and the newspaper carrier's gross_receipts agent wilder checked the accuracy of her estimates in this case against this ratio and found them to be within an acceptable range based upon agent wilder's calculations in the notice_of_deficiency respondent determined that the gross_receipts and cost_of_goods_sold of petitioner's newspaper delivery service were as follows gross_receipts or sales cost_of_goods_sold dollar_figure big_number dollar_figure big_number as previously noted petitioners now agree that the cost_of_goods_sold amounts are accurate after taking into account the amounts reported on the schedules c for these items and an adjustment not in dispute respondent increased petitioners' income by dollar_figure and dollar_figure for the years and respectively 3due to these changes respondent increased petitioners' liability for the self-employment_tax imposed by sec_1401 and determined that petitioners were ineligible for the earned_income_credit these adjustments are not in dispute and will be resolved in accordance with the resolution of the disputed issue discussion respondent's reconstruction of petitioners' income for each year in the notice_of_deficiency is presumed correct and the burden is on petitioners to demonstrate otherwise rule a 695_f2d_145 5th cir petitioners contend that the method by which respondent calculated petitioner's gross_receipts is flawed for various reasons they argue that respondent has overestimated gross_receipts because of her failure to take into account special discounts and promotions offered by the star telegram the time lag in processing each stop resulting in extra newspapers that generated no revenues and a higher than allowed rate of uncollectibles due to the nature of petitioner's route petitioners further argue that respondent's use of only two subscription rates and assumption that each average subscriber paid for a full monthly subscription artificially inflates the amount of gross_receipts lastly petitioners generally criticize respondent's use of average draws arguing that the draw numbers regularly fluctuate and do not lend themselves to estimates using averages in addition petitioners argue that their modest lifestyle is in accord with their reported income and further demonstrates that respondent's determinations must be erroneous and excessive respondent argues that her estimates are as accurate as possible given the information that she had at the time if there are any problems in her estimates respondent suggests that the problems were caused by petitioner's own record keeping failures for the following reasons we agree with respondent taxpayers have the obligation to maintain sufficient books_and_records in order to allow for the determination of income and expenses and such books_and_records are to be kept available for inspection by respondent sec_6001 sec_1_6001-1 income_tax regs there is some dispute whether petitioners produced any books_and_records for respondent's review during the examination stage although we find it unlikely that they did it is clear however that books_and_records were kept but for reasons unexplained petitioners did not produce them at trial absent such books_and_records we review respondent's method of reconstructing petitioners' income not so much for precision but for reasonableness under the circumstances 348_us_121 54_tc_1530 applying this standard of review none of petitioners' attacks upon respondent's method has merit while 4we disagree with petitioners' contention that regular fluctuations in the number of draws renders the use of averages invalid petitioners have not called our attention to any statistical principles that support this proposition and given the intended use of such averages the opposite seems obvious to us we also disagree with petitioners' assertion that the rate of uncollectibles respondent used was too low the amount was the highest_rate provided by the star telegram we are also respondent's method of calculating petitioner's gross_receipts may not be perfect it is certainly reasonable under the circumstances as the court_of_appeals for the fifth circuit observed in 394_f2d_366 5th cir affg t c memo arithmetic precision was originally and exclusively in the taxpayer's hands and he had a statutory duty to provide it he did not have to add or subtract rather he had simply to keep papers and data for others to mathematicize having defaulted in his duty he cannot frustrate respondent's reasonable attempts by compelling investigation and recomputation under every means of income determination in this case it is obvious that the amounts reported by petitioners for gross_receipts and cost_of_goods_sold on the schedules c were substantially understated had petitioners produced any books_and_records we have no doubt that little support would have been provided for the amounts reported on petitioners' federal_income_tax returns it is also obvious that a significant portion of petitioner's newspaper delivery service business was conducted in cash we believe that the gross_receipts petitioners reported on the schedules c failed to take into account considerable amounts of cash payments that petitioner collected from his customers satisfied that had respondent taken into account petitioners' other concerns such as the extra newspapers the fact that of petitioner's customers subscribed to the combination plan and the fact that of petitioner's customers subscribed to the weekday only subscription plan only de_minimis changes to her estimates would have resulted in addition we find respondent's conclusions supported by the fact that her estimates of petitioner's gross_receipts are in line with the results that respondent observed in the examinations of similarly situated taxpayers and supported by information received from the star telegram we also note that petitioners' incomes as determined in the notice_of_deficiency are more consistent with the transactions reflected on the records of petitioners' joint checking account than the incomes reported on their federal_income_tax returns accordingly the determinations made by respondent in the notice_of_deficiency are sustained to reflect the foregoing decision will be entered for respondent
